Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02-17-2022 has been entered and considered.
Claims 1-10 are canceled from consideration.
Claims 11-19 are filed and discussed below.
Claims 11-19 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 2014/0177556) in view of You et al (US 2018/0279268). Hereinafter referred to as Pan, and You.
Regarding claims 11, 15, and 18-19. Pan discloses a terminal (see at least figures 4-5: BS/UE) comprising: a receiver that receives a downlink control channel (see at least figures 1, 3-5 and 8: UE receives control information from BS); and a processor that monitors a common search space and a UE-specific search space which are candidates for the downlink control channel (see at least figure 5, element 51 and paragraph [0070]), wherein transmission periodicity of the common search space and transmission periodicity of the UE-specific search space are respectively configured by higher layer signaling (see at least paragraphs [0082] and [0094]), and wherein a number of transmission for the common search space and a number of transmission for the UE-specific search space are respectively configured by higher layer signaling (see at least paragraph [0112]).
Pan discloses all the limitations of the claimed invention with the exception of the CSS and the UESS are configured within slots. However, You, from the same field of 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of You in view of Panasonic (discussion on single level DCI and two level DCI).
Regarding claim 12. Pan in view of You discloses all the limitations of the claimed invention with the exception that the processor supports monitoring of the common search space and the UE-specific search space to which different transmission periodicities are respectively configured. However, Panasonic, from the same field of endeavor, teaches a processor supports monitoring of the common search space and the UE-specific search space to which different transmission periodicities are respectively configured (see at least section 2). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Panasonic, as indicated, into the communication method of Pan in view of You for the purpose of improving UE resources allocation and configuration.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of You in view of Panasonic and further in view of Desai et al (US 2013/0343307). Hereinafter referred to as Desai.
Regarding claim 13, Pan in view of You in view of Panasonic discloses all the limitations of the claimed invention with the exception that the transmission periodicity configured in the common search space is shorter than the transmission periodicity .
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of You and further in view of Yi et al (US 2015/0304995). Hereinafter referred to as Yi.
Regarding claim 14, Pan in view of You discloses all the limitations of the claimed invention with the exception that the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured. However, Yi, from the same field of endeavor, teaches the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured (See at least paragraph [0163]: the art indicate that CP can be adjusted dynamically/configured into different sizes). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Yi, as indicated, into the teaching Pan in view of You for the purpose of improving communication and minimizing interference.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of You in view of Panasonic and further in view of Yi.
Regarding claim 16, Pan in view of You in view of Panasonic discloses all the limitations of the claimed invention with the exception that the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured. However, Yi, from the same field of endeavor, teaches the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured (See at least paragraph [0163]: the art indicate that CP can be adjusted dynamically/configured into different sizes). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Yi, as indicated, into the teaching Pan in view of You in view of Panasonic for the purpose of improving communication and minimizing interference.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of You in view of Panasonic in view of Desai and further in view of Yi.
Regarding claim 17, Pan in view of You in view of Panasonic in view of Desai discloses all the limitations of the claimed invention with the exception that the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured. However, Yi, from the same field of endeavor, teaches the processor supports monitoring of the common search space and the UE-specific search space to which different subcarrier spacings are respectively configured (See at least paragraph [0163]: the art indicate that CP can be adjusted dynamically/configured into different sizes). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Yi, as indicated, into the teaching Pan in view of You .
Response to Arguments
Applicant’s arguments with respect to claim(s) 02-17-2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476